Title: From Thomas Jefferson to Benjamin Harrison, 8 June 1780
From: Jefferson, Thomas
To: Harrison, Benjamin



Sir
In Council June 8. 1780.

According to the advice of the General Assembly we have proceeded to take Measures for selling six hundred thousand weight of the public Tobacco. To do this as readily as possible we determined to allot for this purpose the Tobacco at the nearest Warehouses, and particularly four hundred thousand at the Warehouses at or near the Falls of James River and on Appamottox.
We have now an offer for this Quantity to be paid for at the Market price of the crop Tobacco on the 19th instant, the transfer in Bills on Philadelphia, to be drawn now, but not payable till six weeks hence. As it was probably the Sense of the Assembly, that this Sale should be for ready Money, we have not concluded this Agreement, till we know whether it will be approved, nor should we have entertained such a Negociation but that we have no prospect of selling for ready Money. The Credit of the Gentlemen proposing to purchase is such in Philadelphia, as will probably render their Bills immediately negociable there. It is necessary for us to give them a definitive Answer to day.
I am Sir Yr. very hble. Servt.,

Th: Jefferson

